Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 10/22/2022 is acknowledged.
Claims 19-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “at least one alkali metal oxide for lowering dielectric loss of the glass composition, having a percentage by weight of, or below, 2% of the glass composition.” It is unclear if the glass should have any individual alkali metal oxide at a level at or below 2 wt%, or if the sum of alkali metal oxides should be below 2 wt%. For the purposes of examination, the claim will be interpreted as requiring any individual alkali metal oxide to be at or below 2 wt% unless otherwise clarified by Applicant during the course of prosecution. Appropriate action is required. Claim 5 is rejected due to its dependence upon claim 4. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,  8, and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinkichi et al. (JPH0948632A with reference to machine translation, hereinafter referred to as Shinkichi).
Regarding claim 1, Shinkichi discloses a glass composition, comprising: a main material, comprising silicon dioxide having a percentage by weight of 55%-66% of the glass composition (see Shinkichi at the Table on Page 5, Example 8, disclosing an example of a glass comprising 57.5 wt.% SiO2): a reinforcing material for improving structural strength of the glass composition, comprising aluminum oxide having a percentage by weight of 10%- 20% of the glass composition (see Shinkichi at the Table on Page 5, Example 8, disclosing an example of a glass comprising 17 wt% Al2O3): and a fluxing material for lowering a thermal expansion coefficient and a viscosity temperature of the glass composition, comprising magnesium oxide, zinc oxide, and titanium dioxide, wherein a percentage by weight of magnesium oxide is 3%-12% of the glass composition (see Shinkichi at the Table on Page 5, Example 8, disclosing an example of a glass comprising 4.5 wt% MgO), a percentage by weight zinc oxide is 0.01%-7% of the glass composition (see Shinkichi at the Table on Page 5, Example 8, disclosing an example of a glass comprising 2 wt% ZnO), and a percentage by weight of titanium dioxide is 0.011%-6% of the glass composition (see Shinkichi at the Table on Page 5, Example 8, disclosing an example of a glass comprising 0.5 wt% TiO2).
Regarding claim 2, Shinkichi discloses boron trioxide having a percentage by weight of, or below 15% of the glass composition (see Shinkichi at the Table on Page 2, Example 3, disclosing an example of a glass comprising 6 wt% B2O3).
Regarding claim 3, Shinkichi discloses calcium oxide for increasing water resistance of the glass composition, having a percentage by weight of, or below, 5% of the glass composition (see Shinkichi at the Table on Page 2, Example 3, disclosing an example of a glass comprising 1 wt% CaO).
Regarding claim 8, Shinkichi discloses the percentage by weight of magnesium oxide is 4%-9% of the glass composition (see Shinkichi at the Table on Page 5, Example 8, disclosing an example of a glass comprising 4.5 wt% MgO).
Regarding claims 10-18, while Shinkichi does not explicitly disclose the glass’s coefficient of thermal expansion, this is a property inherent upon the composition of the glass, and the composition of Shinkichi is sufficiently similar to the instantly claimed composition such that this property would be inherent in the glass of Shinkichi. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Claim(s) 1, 4-7,and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugano et al. (JP2000247683A with reference to machine translation, hereinafter referred to as Sugano).
Regarding claim 1, Sugano discloses a glass composition, comprising: a main material, comprising silicon dioxide having a percentage by weight of 55%-66% of the glass composition (see Sugano at the original Japanese publication, Table 1, Example 4, disclosing an example of a glass comprising 60 wt% SiO2): a reinforcing material for improving structural strength of the glass composition, comprising aluminum oxide having a percentage by weight of 10%- 20% of the glass composition (see Sugano at the original Japanese publication, Table 1, Example 4, disclosing an example of a glass comprising 14 wt.% Al2O3): and a fluxing material for lowering a thermal expansion coefficient and a viscosity temperature of the glass composition, comprising magnesium oxide, zinc oxide, and titanium dioxide, wherein a percentage by weight of magnesium oxide is 3%-12% of the glass composition (see Sugano at the original Japanese publication, Table 1, Example 4, disclosing an example of a glass comprising 3 wt% MgO), a percentage by weight zinc oxide is 0.01%-7% of the glass composition, (see Sugano at the original Japanese publication, Table 1, Example 4, disclosing an example of a glass comprising 0.5 wt% ZnO) and a percentage by weight of titanium dioxide is 0.011%-6% of the glass composition (see Sugano at the original Japanese publication, Table 1, Example 4, disclosing an example of a glass comprising 0.3 wt% TiO2).
Regarding claim 4, Sugano discloses a glass comprising at least one alkali metal oxide for lowering dielectric loss of the glass composition, having a percentage by weight of, or below, 2% of the glass composition (see Sugano at Table 1, Example 4, disclosing an example of a glass comprising 0.1 wt% Na2O).
Regarding claim 5, Sugano discloses the alkali metal oxide includes at least one of sodium oxide, potassium oxide and lithium oxide (see Sugano at Table 1, Example 4, disclosing an example of a glass comprising 0.1 wt% Na2O).
Regarding claim 6, Sugano discloses an impurity substance comprising ferric oxide (see Sugano at the original Japanese publication, Table 1, Example 4, disclosing an example of a glass comprising 0.2 wt% Fe2O3).
Regarding claim 7, Sugano discloses a percentage by weight of ferric oxide is 0.05%-0.2% of the glass composition (see Sugano at the original Japanese publication, Table 1, Example 4, disclosing an example of a glass comprising 0.2 wt% Fe2O3).
Regarding claims 10-18, which Sugano does not explicitly disclose the glass’s coefficient of thermal expansion, this is a property inherent upon the composition of the glass, and the composition of Sugano is sufficiently similar to the instantly claimed composition such that this property would be inherent in the glass of Sugano. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinkichi et al. (JPH0948632A with reference to machine translation, hereinafter referred to as Shinkichi).
Regarding claim 9, while Shinkichi does not disclose the glass has a calcium oxide contnet of 0.1-0.5 wt%, Shinkichi does disclose an example of a glass comprising 1 wt% CaO, which is close to touching the claimed range (see Shinkichi at the Table on Page 2, Example 3). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although not relied upon to form the basis of a rejection, Applicant should be aware of Zhang et al. (US20130203583) when drafting a response to this office action. Zhang discloses a relevant example of a glass at Table 1, example C6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731